MOSCOWITZ, District Judge.
Upon the argument of this motion, the defendant withdrew his demand for the relief requested in paragraph one of his notice of motion, namely, the setting aside of the judgment of conviction and the sentence and granting the defendant a new trial upon the basis of newly discovered evidence and because the conviction was obtained by false and perjurious testimony of a government witness. Thus there is no need for the hearing requested-in paragraph three.
In so far as the motion is to amend and reduce the sentence of the Court heretofore imposed on the basis of services rendered by the defendant to the United States Attorney and to Post Office inspectors subsequent to sentence, it is denied. The conviction of the defendant was in all respects affirmed by the Circuit Court of Appeals on August 8, 1944, United States v. Cohen, 2 Cir., 145 F.2d 82. Certiorari was denied by the Supreme Court of the United States on January 12, 1945, 65 S.Ct. 553. It would appear that the trial court has no authority to alter a sentence after the conviction has been affirmed on appeal. United States v. Howe, 2 Cir., 1922, 280 F. *911815, 23 A.L.R. 531. Even assuming such authority to exist, this court is not disposed to exercise any discretion in defendant’s favor. Modification of the sentence is opposed by the present United States Attorney and affidavits by the Post Office inspectors to whom the alleged information was given indicate that it was of no value to the government.
The defendant also moves to have the term of court extended as to him until July 9, 1945 and an order so directing has been signed.